UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-01236 DWS Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2012 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2012 Annual Report to Shareholders DWS Global Income Builder Fund (formerly DWS Balanced Fund) Contents 4 Portfolio Management Review 11 Performance Summary 14 Investment Portfolio 43 Statement of Assets and Liabilities 45 Statement of Operations 46 Statement of Changes in Net Assets 47 Financial Highlights 52 Notes to Financial Statements 69 Report of Independent Registered Public Accounting Firm 70 Information About Your Fund's Expenses 72 Tax Information 73 Investment Management Agreement Approval 78 Summary of Management Fee Evaluation by Independent Fee Consultant 82 Board Members and Officers 87 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increased volatility. Dividends are not guaranteed. If the dividend-paying stocks held by the fund reduce or stop paying dividends, the fund's ability to generate income may be adversely affected. Because ETFs trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 13 for more complete performance information. DWS Global Income Builder Fund returned 9.67% during the annual period ended October 31, 2012. The fund outperformed the 6.78% return of its benchmark, the S&P® Target Risk Moderate Index, as well as the 6.25% average return of the funds in its Morningstar peer group, World Allocation Funds. The global bond markets also delivered robust performance during the annual period. In the United States, the U.S. Federal Reserve Board (the Fed) maintained stimulative monetary policies and pledged to keep short-term rates near zero through 2015, which contributed to declining yields — and rising prices — for U.S. Treasuries. The 10-year Treasury note closed the annual period at 1.69%, vs. 2.17% a year earlier. The low yields on U.S. Treasuries provided a boost to other segments of the bond market as investors sought the higher income available in the non-Treasury "spread sectors." Mortgage-backed securities and investment-grade corporate bonds produced hearty gains, and both high-yield and emerging-market bonds rewarded investors with double-digit returns. Global equities also performed very well during the past 12 months ended October 31, 2012. While the shifting outlook for global growth led to periodic volatility in market performance, the environment of healthy corporate earnings, an improving outlook for Europe and the extremely accommodative policies of the world's central banks boosted investor risk appetites and led to strong returns for stocks. Fund Performance The current management team took over the fund's management duties on March 1, 2012, so the fund's 12-month performance incorporates the results of two management teams. Since we took over the fund, the portfolio has held a target weighting of 50% stocks and 50% bonds. We will adjust these weightings as opportunities warrant, but we didn't think either asset class exhibited enough value relative to the other to prompt such a shift during the past seven months. The fixed-income portion of the fund has performed very well since the March 1 changeover. Our ability to invest across the full breadth of the global fixed-income market enabled us to capitalize on the favorable market environment via an underweight position in Treasuries and corresponding overweights in the spread sectors. The bond portfolio held a weighting of 39% in high-yield bonds as of October 31, 2012. While we hold a cautiously optimistic outlook for high yield given the open-ended nature of the Fed's low-rate policy, we don't see as much value as we did six months ago. We are therefore maintaining higher credit quality in our high-yield portfolio through an emphasis on higher-rated issues. Investment-grade corporate bonds made up 7% of the bond portfolio at the close of the period. While we like the underlying fundamentals and supply-and-demand dynamics in the asset class, yields have fallen so far that corporates are offering fewer value opportunities at this stage. As a result, we have been active in rotating within the asset class in order to take advantage of bonds that we believe offer the most attractive relative value. Our weightings in both investment-grade and high-yield corporates added value during the past six months. We have invested a portion of the fund in emerging-markets bonds (25% of the bond portfolio as of October 31, 2012). Yields have fallen quite a bit in the past year, but governments and corporations in this market segment both continue to feature strong underlying fundamentals. Most sovereign issuers are now rated investment grade, which indicates that country-specific risks are lower today than in the past. The rise of the corporate bond market in emerging nations has also added depth to the asset class by providing investors with a wider range of options. Overall, our positioning in the emerging markets in general, and emerging-markets corporate bonds in particular, has contributed positively to performance since we took over the fund. We also hold a position in mortgage-backed securities, which make up 14% of the bond portfolio. We believe the asset class is supported by an improving housing market and the Fed's September announcement that it would be buying mortgage-backed securities as part of its quantitative easing program. Our developed-market international holdings largely consisted of exposure to the government bonds of Great Britain, Germany and Canada, which reflects our preference for the bonds of larger, lower-risk countries rather than the higher yields of those in smaller, riskier economies. We also established a position in U.S. Treasuries in the latter part of the period as a "hedge" against potential financial-market disruptions stemming from U.S. political headlines or a revival of the European debt crisis. In the equity portion of the fund, our dividend-focused strategy slightly underperformed the broader universe of dividend-paying stocks since March 1, as measured by the 4.72% six-month return of the MSCI World High Dividend Yield Index. The largest factors in the portfolio's modest shortfall were its underweight in the health care sector, which performed very well, and its position in Intel Corp., which is suffering from slowing demand for computer chips as more consumers shift to tablets and smartphones. In addition, our overweight in the underperforming energy sector hurt our relative performance. On the plus side, our stock selection process worked very well in the financial sector. Our top contributors were the Polish insurance company Powszechny Zaklad Ubezpieczen SA and the U.S.-domiciled insurance company PartnerRe Ltd., which benefited from its ability to push through premium increases. Both companies have delivered solid dividend growth for the past 10 years. In the industrials sector, we generated strong returns through our position in KoninKlijke Philips Electronics NV, which is seeing cost savings from its recent restructuring efforts. Consumer discretionary was also an area of strength for the fund thanks to the strong showing of VF Corp., a clothing designer/manufacturer that is generating strong sales results. "We continue to employ both top-down and bottom-up investment strategies to construct a broadly diversified portfolio of income-producing securities." Broadly speaking, we have responded to the increased risks in the macroeconomic outlook by running a concentrated portfolio or, in other words, holding a larger weighting in the holdings in which we have the highest level of confidence. We are focusing on companies that offer the most compelling combination of strong fundamentals, attractive valuations and rising dividends. Prior to the change in the fund's management team (the period from November 1, 2011 through February 2012), the primary factors contributing to the fund's relative performance were the outperformance of its core fixed-income and large-cap growth strategies, while the largest detractors were the shortfalls in its global small-cap core and large-cap value strategies. Outlook and Positioning We have a positive view on the outlook for the broader equity market, based on our view that the stimulative policies of the Fed and other world central banks will help fuel continued demand for equities. If this scenario of favorable investor sentiment and rising global markets indeed comes to fruition, we would expect continued underperformance for dividend-paying stocks. However, we believe the longer-term case for dividend-paying stocks remains very compelling given that dividends make up such an important part of equities' total return over time. We believe our opportunistic approach — rather than one that passively seeks out the highest-yielding stocks in the market regardless of their underlying fundamentals — should enable the fund to capitalize on the full long-term benefits of high-dividend stocks. With respect to the bond market, we expect that the investment backdrop will remain much the same in the months ahead as it has been in the past year. We believe the Fed's low-rate policy should continue to provide support for the non-Treasury spread sectors by fueling demand for higher-yielding investments. At the same time, shifting investor risk appetites — and news flow out of Europe — will inevitably influence short-term market performance. However, we welcome volatility, as it provides us with greater latitude to take advantage of market dislocations through our relative-value style. In addition, we believe our "go anywhere" approach is useful at a time in which global central banks are likely to keep short-term interest rates at ultra low levels. Going forward, we will continue to employ both top-down and bottom-up investment strategies to construct a broadly diversified portfolio of income-producing securities. Ten Largest Equity Holdings at October 31, 2012 (16.8% of Net Assets) 1. Procter & Gamble Co Manufacturer of diversified consumer products 2.2% 2. PepsiCo, Inc. Provider of soft drinks, snack foods and food services 2.2% 3. PartnerRe Ltd. Provides multi-line reinsurance to insurance companies 1.9% 4. Roche Holding AG Developer of pharmaceutical and chemical products 1.6% 5. Novartis AG Manufacturer of pharmaceutical and nutrition products 1.6% 6. Rhoen-Klinikum AG Operates general, rehabilitation and emergency health care facilities 1.6% 7. Intel Corp. Designer, manufacturer and seller of computer components and related products 1.5% 8. Franco-Nevada Corp. Resource royalty and investment company 1.5% 9. British American Tobacco PLC Manufactures, markets and sells cigarettes and other tobacco products 1.4% 10. Sanofi Manufactures prescription pharmaceuticals 1.3% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 14. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 87 for contact information. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2005. • Joined Deutsche Asset Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. • Portfolio Manager for Retail Fixed Income: New York. • BIS, University of Minnesota. Thomas Schuessler, PhD., Managing Director Portfolio Manager of the fund. Joined the fund in 2008. • Joined Deutsche Asset Management in 2001 after five years at Deutsche Bank where he managed various projects and worked in the office of the Chairman of the Management Board. • US and Global Fund Management: Frankfurt. • PhD, University of Heidelberg, studies in physics and economics at University of Heidelberg and University of Utah. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2012. • Joined Deutsche Asset Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998-2003. • Over 19 years of investment industry experience. • BA in Economics, University of Chicago; MBA, University of Chicago. Fabian Degen, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2012. • Joined Deutsche Asset Management in 2007. • Portfolio manager for Value Equity: Frankfurt. • US and Global Fund Management: Frankfurt. • Bachelor of International Business Administration in Investments & Finance from International University of Applied Sciences Bad Honnef, Bonn with educational exchanges at the University of Maine (USA). The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The S&P Target Risk Moderate Indexprovides significant exposure to fixed income, while also providing increased opportunity for capital growth through equities. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The Morningstar World Allocation Funds category represents portfolios that seek to provide both capital appreciation and income by investing in three major areas: stocks, bonds and cash. While these portfolios do explore the whole world, most of them focus on the U.S., Canada, Japan and the larger markets in Europe. It is rare for such portfolios to invest more than 10% of their assets in emerging markets. These portfolios typically have at least 10% of assets in bonds, less than 70% of assets in stocks, and at least 40% of assets in non-U.S. stocks or bonds. Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. "Underweight" means the fund holds a lower weighting in a given sector or security than the benchmark. "Overweight" means the fund holds a higher weighting. Spread sectors include all non-U.S. Treasury investment-grade sectors, including federal agency securities, corporate bonds, asset-backed securities, mortgage-backed securities and commercial mortgage-backed securities. The MSCI World High Dividend Yield Index includes securities that offer a meaningfully higher-than-average dividend yields relative to the MSCI World Index and pass dividend sustainability and persistence screens. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance Summary October 31, 2012 (Unaudited) Average Annual Total Returns as of 10/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A % Class B % Class C % Russell 1000® Index† % Barclays U.S. Aggregate Bond Index†† % S&P® Target Risk Moderate Index††† % Adjusted for the Maximum Sales Charge Class A (max 5.75% load) % % -0.26 % % Class B (max 4.00% CDSC) % % -0.01 % % Class C (max 1.00% CDSC) % Russell 1000® Index† % Barclays U.S. Aggregate Bond Index†† % S&P® Target Risk Moderate Index††† % No Sales Charges Life of Class S* Class S % % % N/A % Institutional Class % N/A Russell 1000® Index† % Barclays U.S. Aggregate Bond Index†† % S&P® Target Risk Moderate Index††† % * Class S shares commenced operations on March 14, 2005. The performance shown for each index is for the time period of March 31, 2005 through October 31, 2012, which is based on the performance period of the life of Class S. Prior to March 1, 2012, this Fund was known as DWS Balanced Fund. The Fund's investment objective, strategy, risks and management team also changed at that time. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2012 are 0.96%, 1.92%, 1.78%, 0.76% and 0.64% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. †† The Barclays U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, corporate bond issues and mortgage securities. ††† The S&P Target Risk Moderate Index is designed to measure the performance of S&P's proprietary moderate target risk allocation model. The S&P Target Risk Moderate Index seeks to provide significant exposure to fixed income, while also allocating a smaller portion of exposure to equities in order to seek current income, some capital preservation, and an opportunity for moderate to low capital appreciation. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/12 $ 10/31/11 $ Distribution Information: Twelve Months as of 10/31/12: Income Dividends $ Morningstar Rankings — World Allocation Funds Category as of 10/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 93 of 20 3-Year 91 of 35 5-Year 80 of 45 10-Year 80 of 83 96 Class B 1-Year of 32 3-Year of 61 5-Year 96 of 55 10-Year 82 of 83 98 Class C 1-Year of 29 3-Year of 57 5-Year of 57 10-Year 83 of 83 Class S 1-Year 74 of 16 3-Year 80 of 31 5-Year 77 of 44 Institutional Class 1-Year 67 of 15 3-Year 76 of 29 5-Year 73 of 41 10-Year 79 of 83 95 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of October 31, 2012 Shares Value ($) Common Stocks 53.3% Consumer Discretionary 3.9% Distributors 0.7% Genuine Parts Co. (a) Hotels, Restaurants & Leisure 0.0% Trump Entertainment Resorts, Inc.* 8 0 Media 2.2% Pearson PLC Postmedia Network Canada Corp.* Vertis Holdings, Inc.* 0 Wolters Kluwer NV Specialty Retail 0.5% Staples, Inc. (a) Textiles, Apparel & Luxury Goods 0.5% VF Corp. Consumer Staples 9.8% Beverages 2.1% PepsiCo, Inc. Food & Staples Retailing 0.3% Metcash Ltd. Food Products 1.9% Nestle SA (Registered) Unilever NV (CVA) Household Products 2.2% Procter & Gamble Co. Tobacco 3.3% Altria Group, Inc. British American Tobacco PLC Imperial Tobacco Group PLC Energy 6.8% Energy Equipment & Services 1.8% Transocean Ltd. WorleyParsons Ltd. Oil, Gas & Consumable Fuels 5.0% Canadian Natural Resources Ltd. (b) Canadian Natural Resources Ltd. (b) ConocoPhillips (a) Enbridge, Inc. (a) Phillips 66 TransCanada Corp. (a) Financials 5.4% Commercial Banks 1.6% Bank of Nova Scotia (a) Toronto-Dominion Bank (a) Insurance 3.8% PartnerRe Ltd. Powszechny Zaklad Ubezpieczen SA Sampo Oyj "A" Health Care 6.1% Health Care Providers & Services 1.6% Rhoen-Klinikum AG Pharmaceuticals 4.5% Novartis AG (Registered) Roche Holding AG (Genusschein) Sanofi Industrials 4.2% Aerospace & Defense 0.6% BAE Systems PLC Air Freight & Logistics 0.6% Singapore Post Ltd. Building Products 0.0% Congoleum Corp.* 0 Commercial Services & Supplies 0.0% Quad Graphics, Inc. 15 Industrial Conglomerates 2.1% Koninklijke Philips Electronics NV Smiths Group PLC Road & Rail 0.9% Canadian National Railway Co. (a) Information Technology 5.0% Computers & Peripherals 1.7% Diebold, Inc. Wincor Nixdorf AG (a) IT Services 0.6% Automatic Data Processing, Inc. (a) Semiconductors & Semiconductor Equipment 2.7% Intel Corp. Taiwan Semiconductor Manufacturing Co., Ltd. (ADR) (a) Software 0.0% Microsoft Corp. 36 Materials 4.5% Chemicals 1.9% Air Liquide SA Air Products & Chemicals, Inc. Construction Materials 0.0% Wolverine Tube, Inc.* Containers & Packaging 1.1% Sealed Air Corp. (a) Sonoco Products Co. Metals & Mining 1.5% Franco-Nevada Corp. (a) Telecommunication Services 4.5% Diversified Telecommunication Services 2.9% AT&T, Inc. Belgacom SA Chunghwa Telecom Co., Ltd. (ADR) (a) Telus Corp. Wireless Telecommunication Services 1.6% NTT DoCoMo, Inc. Vodafone Group PLC Utilities 3.1% Electric Utilities 1.1% Exelon Corp. FirstEnergy Corp. Gas Utilities 1.1% UGI Corp. Multi-Utilities 0.9% National Grid PLC Total Common Stocks (Cost $519,619,643) Preferred Stock 0.0% Financials Ally Financial, Inc. 144A, 7.0% (Cost $182,781) Warrants 0.0% Consumer Discretionary 0.0% Reader's Digest Association, Inc., Expiration Date 2/19/2014* 35 Materials 0.0% GEO Specialty Chemicals, Inc., Expiration Date 3/31/2015* Hercules Trust II, Expiration Date 3/31/2029* Total Warrants (Cost $90,210) Principal Amount ($)(c) Value ($) Corporate Bonds 29.5% Consumer Discretionary 3.4% AMC Entertainment, Inc., 8.75%, 6/1/2019 Asbury Automotive Group, Inc., 7.625%, 3/15/2017 Avis Budget Car Rental LLC, 8.25%, 1/15/2019 Block Communications, Inc., 144A, 7.25%, 2/1/2020 Cablevision Systems Corp., 8.625%, 9/15/2017 (a) Caesar's Entertainment Operating Co., Inc.: 144A, 8.5%, 2/15/2020 10.0%, 12/15/2018 11.25%, 6/1/2017 Carlson Wagonlit BV, 144A, 6.875%, 6/15/2019 CCO Holdings LLC: 5.25%, 9/30/2022 6.5%, 4/30/2021 (a) 6.625%, 1/31/2022 7.375%, 6/1/2020 CDR DB Sub, Inc., 144A, 7.75%, 10/15/2020 Cequel Communications Holdings I LLC, 144A, 8.625%, 11/15/2017 Chester Downs & Marina LLC, 144A, 9.25%, 2/1/2020 Clear Channel Worldwide Holdings, Inc.: Series A, 7.625%, 3/15/2020 Series B, 7.625%, 3/15/2020 Series A, 9.25%, 12/15/2017 Series B, 9.25%, 12/15/2017 Cumulus Media Holdings, Inc., 7.75%, 5/1/2019 (a) DineEquity, Inc., 9.5%, 10/30/2018 DISH DBS Corp.: 6.625%, 10/1/2014 7.125%, 2/1/2016 7.875%, 9/1/2019 Fontainebleau Las Vegas Holdings LLC, 144A, 11.0%, 6/15/2015* 63 Globo Comunicacao e Participacoes SA, 144A, 4.875%, 4/11/2022 (a) Griffey Intermediate, Inc., 144A, 7.0%, 10/15/2020 Harron Communications LP, 144A, 9.125%, 4/1/2020 Hertz Corp.: 6.75%, 4/15/2019 (a) 144A, 6.75%, 4/15/2019 Jo-Ann Stores Holdings, Inc., 144A, 9.75%, 10/15/2019 (PIK) Libbey Glass, Inc., 144A, 6.875%, 5/15/2020 Mediacom Broadband LLC, 144A, 6.375%, 4/1/2023 Mediacom LLC: 7.25%, 2/15/2022 9.125%, 8/15/2019 MGM Resorts International: 144A, 6.75%, 10/1/2020 7.625%, 1/15/2017 144A, 8.625%, 2/1/2019 10.375%, 5/15/2014 11.125%, 11/15/2017 National CineMedia LLC, 144A, 6.0%, 4/15/2022 Penske Automotive Group, Inc., 144A, 5.75%, 10/1/2022 Petco Holdings, Inc., 144A, 8.5%, 10/15/2017 (PIK) Quebecor Media, Inc., 144A, 5.75%, 1/15/2023 Sabre Holdings Corp., 8.35%, 3/15/2016 Servicios Corporativos Javer SAPI de CV, 144A, 9.875%, 4/6/2021 (a) Sirius XM Radio, Inc., 144A, 5.25%, 8/15/2022 Sonic Automotive, Inc., 144A, 7.0%, 7/15/2022 Sotheby's, 144A, 5.25%, 10/1/2022 Travelport LLC, 5.043%**, 9/1/2014 Unitymedia Hessen GmbH & Co., KG, 144A, 8.125%, 12/1/2017 Unitymedia KabelBW GmbH, 144A, 9.625%, 12/1/2019 EUR Univision Communications, Inc., 144A, 6.875%, 5/15/2019 UPC Holding BV, 144A, 9.75%, 4/15/2018 EUR Viking Cruises Ltd., 144A, 8.5%, 10/15/2022 Whirlpool Corp., 4.7%, 6/1/2022 Wolverine World Wide, Inc., 144A, 6.125%, 10/15/2020 Consumer Staples 0.9% Anadolu Efes Biracilik Ve Malt Sanayii AS, 144A, 3.375%, 11/1/2022 ConAgra Foods, Inc., 3.25%, 9/15/2022 Constellation Brands, Inc., 6.0%, 5/1/2022 Del Monte Corp., 7.625%, 2/15/2019 (a) Delhaize Group SA, 4.125%, 4/10/2019 (a) Dole Food Co., Inc., 144A, 8.0%, 10/1/2016 JBS U.S.A. LLC, 144A, 8.25%, 2/1/2020 (a) Minerva Luxembourg SA, 144A, 12.25%, 2/10/2022 Pilgrim's Pride Corp., 7.875%, 12/15/2018 Rite Aid Corp., 9.25%, 3/15/2020 Smithfield Foods, Inc.: 6.625%, 8/15/2022 7.75%, 7/1/2017 TreeHouse Foods, Inc., 7.75%, 3/1/2018 Energy 3.3% Access Midstream Partners LP, 6.125%, 7/15/2022 BreitBurn Energy Partners LP: 144A, 7.875%, 4/15/2022 8.625%, 10/15/2020 Cenovus Energy, Inc., 3.0%, 8/15/2022 CONSOL Energy, Inc., 8.0%, 4/1/2017 Continental Resources, Inc., 144A, 5.0%, 9/15/2022 Crosstex Energy LP, 144A, 7.125%, 6/1/2022 DCP Midstream LLC, 144A, 9.75%, 3/15/2019 Eagle Rock Energy Partners LP, 8.375%, 6/1/2019 Encana Corp., 5.15%, 11/15/2041 Enterprise Products Operating LLC, 6.125%, 10/15/2039 EP Energy LLC: 144A, 6.875%, 5/1/2019 144A, 7.75%, 9/1/2022 144A, 9.375%, 5/1/2020 EV Energy Partners LP, 8.0%, 4/15/2019 FMC Technologies, Inc., 3.45%, 10/1/2022 Halcon Resources Corp., 144A, 9.75%, 7/15/2020 Holly Energy Partners LP, 144A, 6.5%, 3/1/2020 IPIC GMTN Ltd., 144A, 5.5%, 3/1/2022 Linn Energy LLC: 144A, 6.25%, 11/1/2019 6.5%, 5/15/2019 MarkWest Energy Partners LP, 5.5%, 2/15/2023 MEG Energy Corp., 144A, 6.375%, 1/30/2023 Midstates Petroleum Co., Inc., 144A, 10.75%, 10/1/2020 Northern Oil & Gas, Inc., 8.0%, 6/1/2020 Oasis Petroleum, Inc., 7.25%, 2/1/2019 Offshore Group Investment Ltd., 144A, 7.5%, 11/1/2019 Offshore Group Investments Ltd., 11.5%, 8/1/2015 OGX Austria GmbH, 144A, 8.375%, 4/1/2022 ONEOK Partners LP, 6.15%, 10/1/2016 Pertamina Persero PT, 144A, 4.875%, 5/3/2022 Petroleos de Venezuela SA: 144A, 8.5%, 11/2/2017 (a) 144A, 9.75%, 5/17/2035 Petroleos Mexicanos, 144A, 5.5%, 6/27/2044 Plains Exploration & Production Co.: 6.125%, 6/15/2019 6.75%, 2/1/2022 6.875%, 2/15/2023 Quicksilver Resources, Inc., 11.75%, 1/1/2016 Reliance Holdings U.S.A., Inc., 144A, 5.4%, 2/14/2022 SandRidge Energy, Inc., 7.5%, 3/15/2021 SESI LLC, 7.125%, 12/15/2021 Shelf Drilling Holdings Ltd., 144A, 8.625%, 11/1/2018 Swift Energy Co.: 7.875%, 3/1/2022 144A, 7.875%, 3/1/2022 Tesoro Corp.: 4.25%, 10/1/2017 5.375%, 10/1/2022 Transocean, Inc., 3.8%, 10/15/2022 Weatherford International Ltd., 4.5%, 4/15/2022 Financials 9.3% AerCap Aviation Solutions BV, 6.375%, 5/30/2017 (a) Akbank TAS, 144A, 5.0%, 10/24/2022 Ally Financial, Inc.: 5.5%, 2/15/2017 6.25%, 12/1/2017 Alphabet Holding Co., Inc., 144A, 7.75%, 11/1/2017 (PIK) American International Group, Inc., 3.8%, 3/22/2017 AmeriGas Finance LLC: 6.75%, 5/20/2020 7.0%, 5/20/2022 Anglo American Capital PLC, 144A, 4.125%, 9/27/2022 (a) Antero Resources Finance Corp., 9.375%, 12/1/2017 Banco do Brasil SA, 144A, 5.875%, 1/26/2022 Banco Latinoamericano de Comercio Exterior SA, 144A, 3.75%, 4/4/2017 Bancolombia SA, 5.125%, 9/11/2022 Bangkok Bank PCL, 144A, 3.875%, 9/27/2022 Bank of Ireland Mortgage Bank, 4.0%, 7/5/2013 EUR BBVA Bancomer SA, 144A, 6.75%, 9/30/2022 BNP Paribas SA, 2.375%, 9/14/2017 BOE Merger Corp., 144A, 9.5%, 11/1/2017 (PIK) Braskem America Finance Co., 144A, 7.125%, 7/22/2041 (a) Calpine Construction Finance Co., LP, 144A, 8.0%, 6/1/2016 Cequel Communications Escrow 1 LLC, 144A, 6.375%, 9/15/2020 CIT Group, Inc.: 5.0%, 5/15/2017 5.25%, 3/15/2018 Development Bank of Kazakhstan JSC, 6.5%, 6/3/2020 DuPont Fabros Technology LP, (REIT), 8.5%, 12/15/2017 E*TRADE Financial Corp., 6.75%, 6/1/2016 European Investment Bank, 6.125%, 1/23/2017 AUD Export Credit Bank of Turkey: 144A, 5.375%, 11/4/2016 144A, 5.875%, 4/24/2019 (a) Fibria Overseas Finance Ltd., 144A, 6.75%, 3/3/2021 (a) Ford Motor Credit Co., LLC: 3.0%, 6/12/2017 4.25%, 9/20/2022 (a) 5.875%, 8/2/2021 8.125%, 1/15/2020 Fresenius Medical Care U.S. Finance II, Inc.: 144A, 5.625%, 7/31/2019 144A, 5.875%, 1/31/2022 Fresenius Medical Care U.S. Finance, Inc., 144A, 6.5%, 9/15/2018 General Electric Capital Corp., 2.9%, 1/9/2017 Grupo Aval Ltd., 144A, 4.75%, 9/26/2022 Hartford Financial Services Group, Inc., 6.0%, 1/15/2019 Hexion U.S. Finance Corp., 8.875%, 2/1/2018 ING Bank NV, 144A, 2.0%, 9/25/2015 International Lease Finance Corp.: 6.25%, 5/15/2019 8.625%, 1/15/2022 8.75%, 3/15/2017 Itau Unibanco Holding SA: 144A, 5.5%, 8/6/2022 144A, 5.65%, 3/19/2022 (a) Kazakhstan Temir Zholy Finance BV, 144A, 6.95%, 7/10/2042 Level 3 Financing, Inc.: 144A, 7.0%, 6/1/2020 8.625%, 7/15/2020 (a) Lukoil International Finance BV, 144A, 7.25%, 11/5/2019 Macquarie Bank Ltd., 144A, 3.45%, 7/27/2015 Marfrig Holding Europe BV, 144A, 8.375%, 5/9/2018 (a) Morgan Stanley, 4.875%, 11/1/2022 MPM Escrow LLC, 144A, 8.875%, 10/15/2020 MPT Operating Partnership LP, (REIT), 6.375%, 2/15/2022 National Money Mart Co., 10.375%, 12/15/2016 Neuberger Berman Group LLC: 144A, 5.625%, 3/15/2020 144A, 5.875%, 3/15/2022 Nielsen Finance LLC, 144A, 4.5%, 10/1/2020 NII Capital Corp., 7.625%, 4/1/2021 Nordea Bank AB, 144A, 4.25%, 9/21/2022 Odebrecht Finance Ltd.: 144A, 5.125%, 6/26/2022 144A, 7.125%, 6/26/2042 Petrobras International Finance Co., 5.75%, 1/20/2020 Pinnacle Foods Finance LLC: 8.25%, 9/1/2017 9.25%, 4/1/2015 PNC Bank NA, 6.875%, 4/1/2018 PPL Capital Funding, Inc., 3.5%, 12/1/2022 Principal Financial Group, Inc., 3.3%, 9/15/2022 RBS Citizens Financial Group, Inc., 144A, 4.15%, 9/28/2022 Reynolds Group Issuer, Inc.: 144A, 5.75%, 10/15/2020 7.125%, 4/15/2019 (a) Santander U.S. Debt SA Unipersonal, 144A, 2.991%, 10/7/2013 Serta Simmons Holdings LLC, 144A, 8.125%, 10/1/2020 Sky Growth Acquisition Corp., 144A, 7.375%, 10/15/2020 Telemovil Finance Co., Ltd., 144A, 8.0%, 10/1/2017 The Goldman Sachs Group, Inc., 6.15%, 4/1/2018 Tronox Finance LLC, 144A, 6.375%, 8/15/2020 Turkiye Garanti Bankasi AS, 144A, 5.25%, 9/13/2022 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 UPCB Finance V Ltd., 144A, 7.25%, 11/15/2021 (a) UR Merger Sub Corp.: 144A, 5.75%, 7/15/2018 144A, 7.375%, 5/15/2020 144A, 7.625%, 4/15/2022 10.875%, 6/15/2016 Vale Overseas Ltd., 8.25%, 1/17/2034 Virgin Media Finance PLC, 4.875%, 2/15/2022 Wind Acquisition Finance SA, 144A, 7.25%, 2/15/2018 WMG Acquisition Corp., 144A, 6.0%, 1/15/2021 Xstrata Finance Canada Ltd., 144A, 4.0%, 10/25/2022 Health Care 1.2% Agilent Technologies, Inc., 3.2%, 10/1/2022 Amgen, Inc., 5.15%, 11/15/2041 Aviv Healthcare Properties LP, 7.75%, 2/15/2019 Biomet, Inc.: 144A, 6.5%, 8/1/2020 144A, 6.5%, 10/1/2020 CHS/Community Health Systems, Inc.: 5.125%, 8/15/2018 7.125%, 7/15/2020 Gilead Sciences, Inc., 4.4%, 12/1/2021 HCA Holdings, Inc., 7.75%, 5/15/2021 (a) HCA, Inc.: 5.875%, 3/15/2022 6.5%, 2/15/2020 7.5%, 2/15/2022 8.5%, 4/15/2019 Hologic, Inc., 144A, 6.25%, 8/1/2020 IMS Health, Inc., 144A, 6.0%, 11/1/2020 Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 Mylan, Inc., 144A, 7.875%, 7/15/2020 Physio-Control International, Inc., 144A, 9.875%, 1/15/2019 Tenet Healthcare Corp., 6.25%, 11/1/2018 (a) Industrials 1.6% Accuride Corp., 9.5%, 8/1/2018 (a) ADT Corp., 144A, 3.5%, 7/15/2022 Aguila 3 SA, 144A, 7.875%, 1/31/2018 Air Lease Corp., 144A, 5.625%, 4/1/2017 ARAMARK Corp., 8.5%, 2/1/2015 BE Aerospace, Inc., 6.875%, 10/1/2020 (a) Belden, Inc., 144A, 5.5%, 9/1/2022 Bombardier, Inc.: 144A, 5.75%, 3/15/2022 (a) 144A, 7.75%, 3/15/2020 Georgian Railway JSC, 144A, 7.75%, 7/11/2022 Huntington Ingalls Industries, Inc.: 6.875%, 3/15/2018 7.125%, 3/15/2021 Iron Mountain, Inc., 5.75%, 8/15/2024 Navios Maritime Holdings, Inc., 8.875%, 11/1/2017 Nortek, Inc.: 8.5%, 4/15/2021 (a) 144A, 8.5%, 4/15/2021 Owens Corning, Inc., 4.2%, 12/15/2022 Ply Gem Industries, Inc., 144A, 9.375%, 4/15/2017 TransDigm, Inc., 7.75%, 12/15/2018 Transnet SOC Ltd., 144A, 4.0%, 7/26/2022 United Rentals North America, Inc., 6.125%, 6/15/2023 Urbi, Desarrollos Urbanos SAB de CV, 144A, 9.75%, 2/3/2022 (a) Votorantim Cimentos SA, 144A, 7.25%, 4/5/2041 Information Technology 1.8% Avaya, Inc., 144A, 7.0%, 4/1/2019 CDW LLC, 8.5%, 4/1/2019 Equinix, Inc., 7.0%, 7/15/2021 Fidelity National Information Services, Inc., 7.625%, 7/15/2017 First Data Corp.: 144A, 6.75%, 11/1/2020 144A, 7.375%, 6/15/2019 144A, 8.875%, 8/15/2020 Fiserv, Inc., 3.5%, 10/1/2022 Freescale Semiconductor, Inc., 144A, 9.25%, 4/15/2018 Hewlett-Packard Co., 3.3%, 12/9/2016 Hughes Satellite Systems Corp.: 6.5%, 6/15/2019 7.625%, 6/15/2021 MasTec, Inc., 7.625%, 2/1/2017 SunGard Data Systems, Inc., 144A, 6.625%, 11/1/2019 ViaSat, Inc., 6.875%, 6/15/2020 Xerox Corp., 2.95%, 3/15/2017 Materials 2.7% Appleton Papers, Inc., 11.25%, 12/15/2015 China Oriental Group Co., Ltd., 144A, 7.0%, 11/17/2017 Continental Rubber of America Corp., 144A, 4.5%, 9/15/2019 Corporation Nacional del Cobre de Chile, 144A, 3.0%, 7/17/2022 Crown Americas LLC, 7.625%, 5/15/2017 CSN Resources SA, 144A, 6.5%, 7/21/2020 Essar Steel Algoma, Inc., 144A, 9.875%, 6/15/2015 Evraz Group SA, 144A, 7.4%, 4/24/2017 FMG Resources (August 2006) Pty Ltd.: 144A, 6.0%, 4/1/2017 144A, 6.375%, 2/1/2016 144A, 6.875%, 4/1/2022 Freeport-McMoRan Copper & Gold, Inc., 3.55%, 3/1/2022 Graphic Packaging International, Inc., 9.5%, 6/15/2017 Huntsman International LLC, 8.625%, 3/15/2021 (a) IAMGOLD Corp., 144A, 6.75%, 10/1/2020 Kaiser Aluminum Corp., 8.25%, 6/1/2020 Kraton Polymers LLC, 6.75%, 3/1/2019 LyondellBasell Industries NV, 5.0%, 4/15/2019 Molycorp, Inc., 144A, 10.0%, 6/1/2020 Novelis, Inc., 8.75%, 12/15/2020 Old AII, Inc., 144A, 7.875%, 11/1/2020 Owens-Brockway Glass Container, Inc., 7.375%, 5/15/2016 Polymer Group, Inc., 7.75%, 2/1/2019 PTT Global Chemical PCL, 144A, 4.25%, 9/19/2022 Samarco Mineracao SA, 144A, 4.125%, 11/1/2022 Sealed Air Corp.: 144A, 8.125%, 9/15/2019 144A, 8.375%, 9/15/2021 Teck Resources Ltd., 3.75%, 2/1/2023 Vale SA, 5.625%, 9/11/2042 Viskase Companies, Inc., 144A, 9.875%, 1/15/2018 Volcan Cia Minera SAA, 144A, 5.375%, 2/2/2022 Wolverine Tube, Inc., 6.0%, 6/28/2014 Telecommunication Services 4.0% Cincinnati Bell, Inc.: 8.25%, 10/15/2017 8.375%, 10/15/2020 8.75%, 3/15/2018 (a) Cricket Communications, Inc.: 7.75%, 10/15/2020 10.0%, 7/15/2015 Crown Castle International Corp., 144A, 5.25%, 1/15/2023 Digicel Group Ltd.: 144A, 8.25%, 9/30/2020 144A, 10.5%, 4/15/2018 Digicel Ltd., 144A, 8.25%, 9/1/2017 ERC Ireland Preferred Equity Ltd., 144A, 7.69%**, 2/15/2017 (PIK)* EUR Frontier Communications Corp.: 6.625%, 3/15/2015 8.5%, 4/15/2020 (a) Intelsat Jackson Holdings SA: 144A, 7.25%, 10/15/2020 7.5%, 4/1/2021 Intelsat Luxembourg SA, 11.25%, 2/4/2017 Level 3 Communications, Inc., 144A, 8.875%, 6/1/2019 (a) MetroPCS Wireless, Inc., 6.625%, 11/15/2020 Nextel Communications, Inc., Series D, 7.375%, 8/1/2015 SBA Communications Corp., 144A, 5.625%, 10/1/2019 Sprint Nextel Corp.: 6.0%, 12/1/2016 8.375%, 8/15/2017 (a) 9.125%, 3/1/2017 Telesat Canada, 144A, 6.0%, 5/15/2017 tw telecom holdings, Inc., 144A, 5.375%, 10/1/2022 Windstream Corp.: 7.0%, 3/15/2019 7.5%, 6/1/2022 7.5%, 4/1/2023 7.75%, 10/15/2020 7.875%, 11/1/2017 Utilities 1.3% AES Corp.: 8.0%, 10/15/2017 8.0%, 6/1/2020 Calpine Corp.: 144A, 7.5%, 2/15/2021 144A, 7.875%, 7/31/2020 Comision Federal de Electricidad, 144A, 5.75%, 2/14/2042 DTE Energy Co., 7.625%, 5/15/2014 Dubai Electricity & Water Authority: 144A, 7.375%, 10/21/2020 144A, 8.5%, 4/22/2015 FirstEnergy Solutions Corp., 6.8%, 8/15/2039 GDF Suez, 144A, 2.875%, 10/10/2022 NRG Energy, Inc., 8.25%, 9/1/2020 Oncor Electric Delivery Co., LLC, 4.1%, 6/1/2022 (a) Perusahaan Listrik Negara PT, 144A, 5.5%, 11/22/2021 Total Corporate Bonds (Cost $289,144,383) Asset-Backed 0.5% Credit Card Receivables 0.2% Citibank Omni Master Trust, "A14", Series 2009-A14A, 144A, 2.964%**, 8/15/2018 Miscellaneous 0.3% CIFC Funding Ltd., "B1L", Series 2012-2A, 5.7%, 12/16/2024 Total Asset-Backed (Cost $4,643,464) Mortgage-Backed Securities Pass-Throughs 3.9% Federal Home Loan Mortgage Corp., 6.0%, 11/1/2021 Federal National Mortgage Association: 2.601%**, 8/1/2037 6.0%, 2/1/2037 6.5%, with various maturities from 4/1/2017 until 6/1/2017 8.0%, 9/1/2015 Government National Mortgage Association: 3.0%, with various maturities from 5/1/2042 until 6/1/2042 (e) 3.5%, 10/20/2042 (e) 4.0%, 3/1/2041 (e) 6.5%, 8/20/2034 Total Mortgage-Backed Securities Pass-Throughs (Cost $39,304,173) Commercial Mortgage-Backed Securities 1.2% Bear Stearns Commercial Mortgage Securities, Inc., "A4", Series 2007- PW16, 5.716%**, 6/11/2040 Citigroup/Deutsche Bank Commercial Mortgage Trust, "AM", Series 2007-CD5, 6.122%**, 11/15/2044 Commercial Mortgage Trust, "AM", Series 2007-C9, 5.65%, 12/10/2049 First Union National Bank Commercial Mortgage, "M", Series 2001-C4, 144A, 6.0%, 12/12/2033 JPMorgan Chase Commercial Mortgage Securities Corp.: "C", Series 2012-HSBC, 144A, 4.021%, 7/5/2032 "A4", Series 2007-C1, 5.716%, 2/15/2051 LB-UBS Commercial Mortgage Trust, "A4", Series 2007-C6, 5.858%, 7/15/2040 PNC Mortgage Acceptance Corp., "J", Series 2000-C2, 144A, 6.22%, 10/12/2033 Total Commercial Mortgage-Backed Securities (Cost $11,683,017) Collateralized Mortgage Obligations 2.3% Federal Home Loan Mortgage Corp.: "HI", Series 3979, Interest Only, 3.0%, 12/15/2026 "IC", Series 3971, Interest Only, 3.0%, 3/15/2026 "IK", Series 4048, Interest Only, 3.0%, 5/15/2027 "NI", Series 4020, Interest Only, 3.0%, 3/15/2027 "PI", Series 3987, Interest Only, 3.0%, 1/15/2027 "PI", Series 4017, Interest Only, 3.0%, 3/15/2027 "P", Series 3808, 4.0%, 11/15/2038 "LI", Series 3720, Interest Only, 4.5%, 9/15/2025 "PI", Series 3843, Interest Only, 4.5%, 5/15/2038 Federal National Mortgage Association: "JZ", Series 2012-4, 4.0%, 9/25/2041 "I", Series 2003-84, Interest Only, 6.0%, 9/25/2033 "PI", Series 2006-20, Interest Only, 6.469%***, 11/25/2030 Government National Mortgage Association: "QI", Series 2011-112, Interest Only, 4.0%, 5/16/2026 "AI", Series 2010-25, Interest Only, 4.5%, 3/16/2023 "BI", Series 2010-30, Interest Only, 4.5%, 7/20/2039 "GP", Series 2010-67, 4.5%, 3/20/2039 "ND", Series 2010-130, 4.5%, 8/16/2039 "NI", Series 2011-80, Interest Only, 4.5%, 5/16/2038 "MI", Series 2009-76, Interest Only, 5.0%, 3/20/2035 "IN", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IQ", Series 2011-18, Interest Only, 5.5%, 1/16/2039 "IV", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IJ", Series 2009-75, Interest Only, 6.0%, 8/16/2039 Residential Funding Mortgage Securities I, Inc., "M1", Series 2003-S17, 5.5%, 9/25/2033 Vericrest Opportunity Loan Transferee, "A2", Series 2012-NL1A, 144A, 8.112%**, 3/25/2049 Total Collateralized Mortgage Obligations (Cost $22,565,140) Government & Agency Obligations 9.9% Sovereign Bonds 3.1% Canadian Government Bond, 0.75%, 5/1/2014 CAD Republic of Argentina, 7.0%, 10/3/2015 Republic of Croatia, 144A, 6.25%, 4/27/2017 Republic of Hungary, 4.75%, 2/3/2015 Republic of Indonesia, 144A, 4.875%, 5/5/2021 Republic of Lithuania, 144A, 6.125%, 3/9/2021 Republic of Poland, 3.0%, 3/17/2023 Republic of Serbia, REG S, 6.75%, 11/1/2024 Republic of Turkey, 6.0%, 1/14/2041 Russian Federation, 144A, 3.25%, 4/4/2017 Ukraine Government International Bond, 144A, 6.58%, 11/21/2016 United Mexican States, 4.75%, 3/8/2044 Vnesheconombank, 144A, 6.025%, 7/5/2022 U.S. Government Sponsored Agency 0.4% Federal National Mortgage Association, 3.0%, 11/15/2027 U.S. Treasury Obligations 6.4% U.S. Treasury Bills: 0.125%****, 3/7/2013 (f) 0.13%****, 3/7/2013 (f) 0.13%****, 3/7/2013 (f) U.S. Treasury Bond, 5.375%, 2/15/2031 U.S. Treasury Notes: 0.75%, 6/15/2014 (g) 0.875%, 12/31/2016 1.0%, 8/31/2016 1.625%, 8/15/2022 Total Government & Agency Obligations (Cost $99,144,921) Shares Value ($) Convertible Bond 0.1% Materials GEO Specialty Chemicals, Inc. 144A, 7.5%, 3/31/2015 (PIK) (Cost $615,355) Principal Amount ($) Value ($) Loan Participations and Assignments 1.7% Senior Loan** 0.0% Alliance Mortgage Cycle Loan, Term Loan A, 9.5%, 6/15/2010* 0 Sovereign Loans 1.7% Bank of Moscow, 144A, 6.699%, 3/11/2015 Gazprom Neft OAO, 144A, 4.375%, 9/19/2022 (a) Gazprom OAO, 144A, 4.95%, 7/19/2022 (a) Novatek OAO, 144A, 5.326%, 2/3/2016 RZD Capital Ltd., 5.739%, 4/3/2017 Sberbank of Russia, 144A, 6.125%, 2/7/2022 Vimpel Communications, 144A, 7.748%, 2/2/2021 VTB Bank OJSC: 144A, 6.0%, 4/12/2017 144A, 6.95%, 10/17/2022 Total Loan Participations and Assignments (Cost $17,142,533) Preferred Securities 0.2% Financials 0.2% Citigroup, Inc., 5.95%, 1/30/2023 (d) Farm Credit Bank of Texas, Series 1, 7.561%, 12/15/2013 (d) Materials 0.0% Hercules, Inc., 6.5%, 6/30/2029 Total Preferred Securities (Cost $1,510,010) Units Value ($) Other Investments 0.0% Consumer Discretionary AOT Bedding Super Holdings LLC* (h) (Cost $6,000) 6 Contracts Value ($) Call Options Purchased 0.1% Options on Exchange-Traded Futures Contracts 0.0% 10 Year U.S. Treasury Note Future, Expiration Date 11/23/2012, Strike Price $134.0 42 Contract Amount Value ($) Options on Interest Rate Swap Contracts 0.1% Fixed Rate — 3.583% - Floating — LIBOR, Swap Expiration Date 5/11/2026, Option Expiration Date 5/9/2016 Fixed Rate — 3.635% - Floating — LIBOR, Swap Expiration Date 4/27/2026, Option Expiration Date 4/25/2016 Fixed Rate — 3.72% - Floating — LIBOR, Swap Expiration Date 4/22/2026, Option Expiration Date 4/20/2016 Total Call Options Purchased (Cost $1,090,759) Shares Value ($) Securities Lending Collateral 13.0% Daily Assets Fund Institutional, 0.21% (i) (j) (Cost $131,131,782) Cash Equivalents 2.9% Central Cash Management Fund, 0.18% (i) (Cost $28,845,442) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,166,719,613)† Other Assets and Liabilities, Net ) ) Net Assets The following table represents bonds and senior loans that are in default: Security Coupon Maturity Date Principal Amount ($) Cost ($) Value ($) Alliance Mortgage Cycle Loan* % 6/15/2010 0 ERC Ireland Preferred Equity Ltd.* % 2/15/2017 Fontainebleau Las Vegas Holdings LLC* % 6/15/2015 63 * Non-income producing security. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2012. *** Current yield; not a coupon rate. ****Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $1,169,477,402. At October 31, 2012, net unrealized appreciation for all securities based on tax cost was $25,402,211. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $49,485,432 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $24,083,221. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2012 amounted to $126,613,012, which is 12.6% of net assets. (b) Securities with the same description are the same corporate entity but trade on different stock exchanges. (c) Principal amount stated in U.S. dollars unless otherwise noted. (d) Date shown is call date; not a maturity date for the perpetual preferred securities. (e) When-issued or delayed delivery security included. (f) At October 31, 2012, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (g) At October 31, 2012, this security has been pledged, in whole or in part, as collateral for open credit default swap contracts. (h) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets AOT Bedding Super Holdings LLC* June 2010 (i) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (j) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR: American Depositary Receipt CVA: Certificaten Van Aandelen Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. LIBOR: London Interbank Offered Rate PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principal. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At October 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year Canadian Government Bond CAD 12/18/2012 87 10 Year U.S. Treasury Note USD 12/19/2012 Ultra Long U.S. Treasury Bond USD 12/19/2012 7 United Kingdom Long Gilt Bond GBP 12/27/2012 66 Total unrealized appreciation At October 31, 2012, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 5 Year U.S. Treasury Note USD 12/31/2012 90 ) At October 31, 2012, open credit default swap contracts purchased were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Underling Debt Obligation/ Quality Rating (l) Value ($) Upfront Payments Paid ($) Unrealized Depreciation ($) 9/20/2012 12/20/2017 1 % Republic of Italy, 6.875%, 9/27/2023, BBB ) 9/20/2012 12/20/2017 2 % Republic of Italy, 6.875%, 9/27/2023, BBB ) Total unrealized depreciation ) At October 31, 2012, open credit default swap contracts sold were as follows: Effective/ Expiration Date Notional Amount ($) (k) Fixed Cash Flows Received Underling Debt Obligation/ Quality Rating (l) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 12/20/2011 3/20/2017 3 % CIT Group, Inc., 5.5%, 2/15/2019, BB- 9/20/2012 12/20/2017 2 % Kingdom of Spain, 5.5%, 7/30/2017, BBB- ) ) 9/20/2012 12/20/2017 1 % Kingdom of Spain, 5.5%, 7/30/2017, BBB- ) ) Total unrealized appreciation (k) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (l) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. At October 31, 2012, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid ($) Unrealized Appreciation/ (Depreciation) ($) 7/16/2013 7/16/2014 2 Floating — LIBOR Fixed — 0.515% — 9/17/2013 9/17/2022 2 Fixed — 1.858% Floating — LIBOR — 7/16/2013 7/16/2023 2 Fixed — 2.0% Floating — LIBOR ) ) 7/16/2013 7/16/2018 2 Floating — LIBOR Fixed — 1.148% — 7/16/2013 7/16/2033 2 Floating — LIBOR Fixed — 2.322% ) — ) 7/16/2013 7/16/2043 2 Floating — LIBOR Fixed — 2.424% ) — ) Total net unrealized depreciation ) Counterparty: 1 BNP Paribas 2 Citigroup, Inc. 3 Credit Suisse At October 31, 2012, open written options contracts were as follows: Options on Exchange-Traded Futures Contracts Contracts Expiration Date Strike Price ($) Premiums Received ($) Value ($) (m) Call Options 10 Year U.S. Treasury Note Future 43 11/23/2012 ) (m) Unrealized appreciation on written options on exchange-traded futures contracts at October 31, 2012 was $13,343. Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (n) Call Options Fixed — 4.083% - Floating — LIBOR 5/11/2016 5/11/2026 5/9/2016 ) Fixed — 4.135% - Floating — LIBOR 4/27/2016 4/27/2026 4/25/2016 ) Fixed — 4.22% - Floating — LIBOR 4/22/2016 4/22/2026 4/20/2016 ) Total Call Options ) Put Options Fixed — 1.9% - Floating — LIBOR 4/24/2013 4/24/2023 4/22/2013 ) Fixed — 2.07% - Floating — LIBOR 5/10/2013 5/10/2043 5/8/2013 ) Fixed — 2.09% - Floating — LIBOR 4/25/2013 4/25/2043 5/8/2013 ) Total Put Options ) Total ) (n) Unrealized appreciation on written options on interest rate swap contracts at October 31, 2012 was $353,781. As of October 31, 2012, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD NZD 11/2/2012 Barclays Bank PLC NZD USD 11/2/2012 BNP Paribas USD ZAR 11/9/2012 Barclays Bank PLC JPY USD 11/20/2012 Barclays Bank PLC EUR TRY 11/30/2012 Barclays Bank PLC CAD USD 1/9/2013 Barclays Bank PLC EUR USD 1/9/2013 JPMorgan Chase Securities, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty ZAR USD 11/9/2012 ) Barclays Bank PLC EUR USD 11/16/2012 ) JPMorgan Chase Securities, Inc. USD JPY 11/20/2012 ) Barclays Bank PLC JPY USD 11/26/2012 ) Nomura International PLC JPY USD 11/26/2012 ) JPMorgan Chase Securities, Inc. CAD USD 11/26/2012 ) JPMorgan Chase Securities, Inc. USD CAD 11/26/2012 ) BNP Paribas USD JPY 11/26/2012 ) JPMorgan Chase Securities, Inc. AUD USD 1/9/2013 ) Barclays Bank PLC Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar EUR Euro GBP British Pound JPY Japanese Yen NZD New Zealand Dollar TRY Turkish Lira USD United States Dollar ZAR South African Rand For information on the Fund's policy and additional disclosures regarding options purchased, futures contracts, credit default swap contracts, interest rate swap contracts, written option contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments (o) Consumer Discretionary $ $ $
